—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered February 2,1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. N10551/92, upon a jury verdict, and imposing sentence, and criminal sale of a controlled substance in the third degree under Indictment No. N12119/92, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and the defendant’s supplemental pro se brief and we agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw *774as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.